DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's preliminary amendment filed on 12/7/2021 has been entered.  Claims 1-29 have been cancelled.  Claims 30-49 have been added.  Claims 30-49 are still pending in this application, with claims 30, 43, and 48 being independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US-8974077, US-8985806, US-9212803, US-9234642, US-9349307, US-9514663, US-9524661, US-9542870, US-9589488, US-9659511, US-9685102, US-9734738, US-9734737, US-9732932, US-9812043, US-9947248, US-10223946, US-10339841, US-10410551, US-10460634, and US-10891881. Although the claims at issue are not identical, they are not patentably distinct from each other because that which is now currently claimed is simply a broader recitation of the already patented subject matter.  The Examiner notes that for the sake of conciseness and given the sheer number of patents in this rejection, claim by claim matching will not be made here.  Applicant is advised to review these patents and respond accordingly.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30-32, 36, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimada et al. (US 2008/0084693, hereinafter Shimada).

In regards to claim 30, Shimada discloses in Figure 6, a lighting device comprising: a heat sink (22) having fins on a first side (22a) and a mounting surface of a second side opposite the first side (at 15); a substrate (15) attached to the mounting surface of the heat sink (see Fig. 6); a plurality of LEDs (11) attached to the substrate (see Fig. 6); and a single transparent substrate (21) overlying all LEDs attached to the substrate, the transparent substrate including a plurality of optical elements (24), wherein each optical element overlies an associated one of the LEDs (see Fig. 6, Par. [0048-0049]).

In regards to claim 31, Shimada discloses in Figure 6, further comprising a power supply (power supply cable, Par. [0043]) disposed at the first side of the heat sink (Par. [0043]).

In regards to claim 32, Shimada discloses in Figure 6, wherein the transparent substrate (21) comprises an uppermost substrate, an outer surface of the transparent substrate forming an exposed surface of the lighting device (see Fig. 6).




In regards to claim 41, Shimada discloses in Figure 6, wherein the lighting device is capable of emitting light from the plurality of LEDs with an illumination level and a uniformity (illustrated in Fig. 6) and wherein the optical elements of the transparent substrate are configured so that failure of one or more of the LEDs of the plurality of LEDs will cause the illumination level to decrease while the uniformity remains substantially the same (as is illustrated in Fig. 6, as the LEDs with associated optic results in redundant lighting, the outcome of failure of one or more of the LEDs would be that as claimed).

In regards to claim 42, Shimada discloses in Figure 6, wherein the optical elements and the associated LEDs are spaced to emit uniform light that would not cause noticeable unevenness in illumination (again, as is illustrated in Fig. 6, as the LEDs with associated optic results in redundant lighting, the uniformity would be that as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada.
In regards to claims 33 and 34, Shimada teaches the first substrate, first plurality of LEDs, first transparent substrate, the plurality of optical elements each associated with one of the LEDs, and a power supply to power the first plurality of LEDs, the power supply (power cable) is connected to power only LEDs attached to a substrate that is attached to the mounting surface of the heat sink (see Fig. 6).  
Shimada fails to disclose or fairly suggest a second substrate attached to the mounting surface of the heat sink and spaced from the substrate; a second plurality of LEDs attached to the second substrate; and a second transparent substrate overlying all LEDs attached to the second substrate, the second transparent substrate including a plurality of optical elements, wherein each optical element overlies an associated one of the LEDs of the second plurality of LEDs as recited in Claim 33, a power supply electrically connected to power the second plurality of LEDs as recited in claim 34.
However, it would have been obvious to one of ordinary skill at the time the invention was made to simply provide a duplicate substrate with LEDs, optical elements, and the like, and to provide power to it, in order to provide for a larger illumination area as may be necessitated for the particular application of the device.  Further, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 35, Shimada fails to disclose or fairly suggest a length and a width that is smaller than the length and wherein the fins extending in a direction parallel to the length of the substrate.
.

Claims 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada in view of Jacobson et al. (US 2009/0225543).
In regard to claims 37-39, Shimada fails to disclose or fairly suggest each optical element includes a first portion, a second portion, and a third portion; wherein, for each optical element, the second portion of the optical element intersects with the first portion of the optical element in a region between the first portion of the optical element and the second portion of the optical element; wherein, for each optical element, the first portion of the optical element and the second portion of the optical element are shaped so that at least one surface normal of the first portion of the optical element intersects with at least one surface normal of the second portion of the optical element; and wherein, for each optical element, the third portion is adjacent the first and second portions as recited in claim 37, each optical element includes a first portion, a second portion and a third portion; wherein, for each optical element, the first portion comprises a first curved surface; wherein, for each optical element, the second portion comprises a second curved surface that intersects with the first curved surface at a region between the first portion and the second portion; wherein, for each optical element, the first portion and the second portion each have a peak relative to the substrate, the peak being spaced from 
	Jacobson teaches in Figure 4, each optical element (406) includes a first portion (412 on left as oriented in Fig. 4), a second portion (412 on right), and a third portion (side wall of 406); wherein, for each optical element, the second portion of the optical element intersects with the first portion of the optical element (at 410) in a region between the first portion of the optical element and the second portion of the optical element (408); wherein, for each optical element, the first portion of the optical element and the second portion of the optical element are shaped so that at least one surface normal of the first portion of the optical element intersects with at least one surface normal of the second portion of the optical element (within peaks of 412 respectively); and wherein, for each optical element, the third portion is adjacent the first and second portions (side wall of 406 is adjacent 412 respectively, see Fig. 4) as recited in claim 37, each optical element (406) includes a first portion (412 on left as oriented in Fig. 4), a second portion (412 on right), and a third portion (side wall of 406); wherein, for each optical element (406), the first portion comprises a first curved surface (see 412 on left); wherein, for each optical element, the second portion comprises a second curved surface (see 412 on right) that intersects with the first curved surface at a region between the first portion and the second portion (at 410 within 408); wherein, for each optical element, the first portion and the second portion each have a peak 
	It would have been obvious to one of ordinary skill at the time the invention was made to utilize the particular optical design of Jacobson in place of that of Shimada, in order to provide for a batwing distribution as may be desired based on the lighting devices particular application (Jacobson, Par. [0004]).

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada in view of Cegnar (US 2013/0291414).
In regards to claim 40, Shimada fails to disclose or fairly suggest the optical elements are capable of emitting light so that the light emitted from the LEDs during operation is emitted in a substantially rectangular shape.
Cegnar teaches the optical elements are capable of emitting light so that the light emitted from the LEDs during operation is emitted in a substantially rectangular shape (see Figs. 1 and 5).
.

Claims 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada in view of Lee et al. (US 2013/0170214).
In regards to claim 43, Shimada teaches in Figure 6, a lighting device comprising: a heat sink (22) having fins on a first side (22a) and a mounting surface of a second side opposite the first side (at 15); a first substrate (15) attached to the mounting surface of the heat sink (see Fig. 6); a first plurality of LEDs (11) attached to the first substrate (see Fig. 6); a first transparent substrate (21) overlying all LEDs attached to the first substrate (via 14, see Fig. 6), the first transparent substrate including a first plurality of optical elements (24), wherein each optical element of the first plurality of optical elements overlies an associated one of the LEDs of the first plurality of LEDs (see Fig. 6, Par. [0048-0049-]) and wherein the first transparent substrate (21) comprises an uppermost substrate (see Fig. 6), an outer surface of the first transparent substrate forming a first exposed surface portion of the lighting device (see Fig. 6); and a power supply electrically connected to power the first plurality of LEDs (power supply cable, Par. [0043]).
	Shimada fails to disclose or fairly suggest the first substrate having a length and a width that is smaller than the length, the mounting surface including a plurality of threaded holes; and a first transparent substrate attached to the first substrate by multiple threaded fasteners that extend through the first transparent substrate and the first substrate and engage the threaded holes of the mounting surface of the heat sink.
	Lee teaches in Figure 2, the mounting surface (top of 30) including a plurality of threaded holes (31); and a first transparent substrate (14) attached to the first substrate by multiple threaded fasteners 
	It would have been obvious to one of ordinary skill at the time the invention was made to provide a means of connecting the elements of Shimada together, such as with screws, in order to provide a secure connection between the components.  The examiner notes that the use of screws to keep things together is notoriously well known and would certainly have flown naturally to one of ordinary skill.  Additionally, it would have been obvious to one of ordinary skill at the time the invention was made to provide for the particular dimensions of the lighting device as may be necessitated by the particular application and placement of the lighting device.  It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Shimada.

In regards to claim 44, Shimada teaches in Figure 6, the power supply (power supply cable, Par. [0043]) is electrically connected to power only LEDs attached to a substrate that is attached to the mounting surface of the heat sink (such being the purpose of said power supply cable, Par. [0043]).

In regards to claim 45, Shimada teaches in Figure 6, at least one of the fins (22a) extends away from the first side of the heat sink in a direction that is not parallel to a plane of the first side of the substrate (22a extends perpendicular to said plane, see Fig 6).

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada and Lee, further in view of Cegnar.
In regards to claim 46, Shimada fails to disclose or fairly suggest the lighting device is capable of directing a substantially rectangular front of light from the LEDs in a uniform manner.
Cegnar teaches in Figures 1 and 5, the lighting device is capable of directing a substantially rectangular front of light from the LEDs in a uniform manner (see Figs. 1 and 5).
It would have been obvious to one of ordinary skill at the time the invention was made to arrange the LEDs and said optical elements in such a way as to provide a substantially rectangular shaped emission pattern as may be desired for a particular application of the lighting device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional references teaching similar aspects to that which is currently claimed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896